Malone Jr., J.
In satisfaction of an eight-count indictment, defendant pleaded guilty to grand larceny in the third degree and identity theft in the first degree and, in accordance with the plea agreement, was sentenced as a second felony offender to concurrent prison terms of SVs to 7 years. Defendant appeals.
Defendant’s challenge to the voluntariness of his plea and the factual sufficiency of the allocution is not preserved for review inasmuch as he failed to move either to withdraw the plea or vacate the judgment of conviction (see People v Seitz, 67 AD3d 1251, 1251 [2009]; People v Davis-Ivery, 59 AD3d 853, 854 [2009]). The narrow exception to the preservation requirement is not applicable here because defendant did not make any statement during the allocution that tended to negate an essential element of the crimes or otherwise cast doubt on his guilt (see People v Seitz, 67 AD3d at 1251; People v Brennan, 62 AD3d 1167, 1168 [2009], lv denied 13 NY3d 794 [2009]). In any event, a review of the transcript reveals that defendant intelligently, knowingly and voluntarily entered a guilty plea. Furthermore, the entry of such a guilty plea forfeited any claim that defendant was denied the statutory right to a speedy trial under CPL 30.30 (see People v O’Brien, 56 NY2d 1009, 1010 [1982]).
Spain, J.P., Rose, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.